EXHIBIT 10.34
 
[***] Represents material information which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exvhange Act of 1934, as amended.
 
FIRST FIT-CROWN DISTRIBUTION AND LICENSE AGREEMENT
 
by and among
 
REMEDENT, INC.,
 
REMEDENT, N.V.,
 
and
 
DEN-MAT HOLDINGS, LLC
 
Dated as of June 3, 2009
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Page
     
1.
DEFINED TERMS
1
2.
DISTRIBUTION RIGHTS
1
 
2.1
Appointment as Distributor of the Products
1
 
2.2
[RESERVED]
2
 
2.3
Cessation of Use
2
3.
INTELLECTUAL PROPERTY LICENSE RIGHTS
2
 
3.1
Grants
2
 
3.2
Rights in Future Intellectual Property
3
 
3.3
Delivery of Intellectual Property
3
 
3.4
Cessation of Use
4
 
3.5
Ownership of Intellectual Property
4
4.
MANUFACTURING RIGHTS
6
 
4.1
Products
6
 
4.2
Termination of Right
6
5.
DEN-MAT SUPPORT OBLIGATIONS
6
 
5.1
Marketing Support Efforts
6
6.
PAYMENTS
7
 
6.1
Development Payment
7
 
6.2
Fixed License Payment
7
 
6.3
Royalty Payments
7
 
6.4
Payment and Reports
7
7.
REQUIREMENTS TO MAINTAIN EXCLUSIVITY
8
 
7.1
Den-Mat Exclusivity
8
8.
REMEDENT SUPPORT OBLIGATIONS
8
 
8.1
Remedent’s Marketing Support
8
9.
ENFORCEMENT OF RIGHTS
9
 
9.1
Intellectual Property
9
10.
TRAINING AND SUPPORT; DELIVERY OF CUSTOMER INFORMATION
10
 
10.1
Manuals and Information
10
 
10.2
Marketing and Sales Assistance
10

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
 
10.3
Advertising
11
 
10.4
Regulatory Matters
11
11.
[RESERVED]
11
12.
PAYMENT TERMS, TAXES AND AUDITS
11
 
12.1
Payment
11
 
12.2
Taxes
12
 
12.3
Audit
12
13.
TERM AND TERMINATION
13
 
13.1
Term
13
 
13.2
Termination for Cause
13
 
13.3
Sell-Off Period
13
13.4
Survival
13
14.
REPRESENTATIONS AND WARRANTIES
13
 
14.1
Representations and Warranties of Remedent
13
 
14.2
Representations and Warranties of Den-Mat
17
15.
CLOSING
18
16.
CLOSING CONDITIONS
18
 
16.1
Conditions to the Obligation of Remedent
18
 
16.2
Conditions to the Obligation of Den-Mat
19
17.
CONFIDENTIALITY
20
 
17.1
Confidential Information of Den-Mat
20
 
17.2
Confidential Information of Remedent
21
18.
INDEMNIFICATION
22
 
18.1
Indemnification by Den-Mat
22
 
18.2
Indemnification by Remedent
22
 
18.3
IP Indemnity
22
 
18.4
Product Liability Indemnity
23
 
18.5
Indemnification Procedures
23
 
18.6
Products Liability Insurance
23
19.
FORCE MAJEURE EVENTS
24

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
 
19.1
No Liability
24
 
19.2
Notification
24
 
19.3
Termination
24
20.
MISCELLANEOUS
25
 
20.1
Expenses
25
 
20.2
Further Actions
25
 
20.3
Notices
25
 
20.4
Binding Effect; Assignment
26
 
20.5
Amendment; Waiver
26
 
20.6
Entire Agreement
26
 
20.7
Severability
27
 
20.8
Headings
27
 
20.9
Counterparts
27
 
20.10
Governing Law
27
 
20.11
Consent to Jurisdiction
27
 
20.12
Waiver of Punitive and Other Damages and Jury Trial
28
 
20.13
No Waiver; Remedies
28
 
20.14
No Limitation on Competitive Activities
29
 
20.15
No Partnership or Joint Venture
29
 
20.16
Jointly Drafted; Review by Counsel
29
 
20.17
Specific Performance
29
 
20.18
Interpretation
29
 
20.19
Mitigation
30

 
-iii-

--------------------------------------------------------------------------------


 
FIRST FIT-CROWN DISTRIBUTION AND LICENSE AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made as of June 3, 2009 (the “Effective
Date”) by and among Remedent, Inc., a Nevada corporation (“Remedent Nevada”),
Remedent N.V., a Belgian corporation (“Remedent Belgium”, and together with
Remedent Nevada “Remedent”), and Den-Mat Holdings, LLC, a Delaware limited
liability company (“Den-Mat”).
 
WHEREAS, Remedent Nevada and Remedent Belgium have developed certain products
and services known as the First Fit Technology;
 
WHEREAS, Remedent desires to license such products and services and Remedent
desires to appoint Den-Mat to act as the sole and exclusive licensee and
distributor of such products and services in the Territory (as defined below);
 
WHEREAS, Den-Mat and Remedent have agreed that Den-Mat will make royalty
payments to First Fit in connection with the sale of certain products by
Den-Mat;
 
WHEREAS, Remedent owns certain patents, trademarks and other intellectual
property, and has rights pursuant to certain licenses and other agreements with
respect to other patents, trademarks and other intellectual property, and
Remedent desires to grant to Den-Mat (to the extent such third party licenses
and other agreements permit) an exclusive license of such patents, trademarks
and other intellectual property in the Territory; and
 
WHEREAS, Remedent desires to grant Den-Mat the non-exclusive right to
manufacture or have manufactured certain products developed by Remedent.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Remedent and Den-Mat hereby agree as follows.
 
1.
Defined Terms.

 
Capitalized terms used herein without definition shall have the respective
meanings given to them in Schedule 1.
 
2.
Distribution Rights.

 
2.1           Appointment as Distributor of the Products.
 
2.1.1        Exclusive Distributor. Subject to the terms and conditions in this
Agreement, Remedent hereby appoints Den-Mat as the sole and exclusive (even as
to Remedent) distributor to market, distribute, license and sell Products in the
Territory, and Den-Mat hereby accepts this appointment.  Den-Mat shall market
and sell the Products under the trade name “First Fit” or such other trade names
and/or trademarks (each a “Designated Mark”) designated by Remedent, provided
that once Den-Mat begins marketing a Product under a Designated Mark, any change
in, addition of, or cessation of the Designated Mark used in connection with
such Product shall require the mutual agreement of Remedent and Den-Mat.  All
rights to the Designated Marks shall belong to Remedent and, except in the case
of termination pursuant to Section 11.3, upon termination of this Agreement (and
expiration of any Sell-Off Period), Den-Mat shall assign to Remedent all of
Den-Mat’s right, title and interest in and to the Designated
Marks.  Notwithstanding the foregoing, Den-Mat may use the Designated Mark
together with another trademark or trade name selected by Den-Mat (such as
“Lumi-Crown”) (hereinafter, “Den-Mat’s Mark”) in connection with the sale and/or
marketing of the Products, provided that in any packaging or marketing materials
in which the Products are co-branded, the size of the type set used for the
Designated Mark must be at least 150% of the size of the type set used for
Den-Mat’s Mark.
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.2        Subdistributors. Den-Mat may authorize sub-distributors and
subcontractors to manufacture, market, distribute, license and sell Products in
accordance with this Section 2, without Remedent’s consent, provided that within
ten (10) days after the appointment of such sub-distributor or subcontractor
after the Effective Date, Den-Mat shall notify Remedent of the identity, address
and market of such sub-distributor or subcontractor.  Den-Mat shall not sell or
otherwise transfer Products to any sub-distributor or subcontractor until such
sub-distributor or subcontractor enters into a form of written agreement
("Subdistributor Agreement") with Den-Mat, which shall (a) include provisions to
bind such sub-distributor or subcontractor to terms and conditions substantially
similar to the product scope and other limitations set forth in Sections 2, 3
and 4 and (b) authorize Remedent to enforce such provisions.
 
2.2          [RESERVED]
 
2.3          Cessation of Use.  Upon termination of this Agreement or, if later,
upon the conclusion of any applicable Sell-Off Period, Den-Mat shall cease
having rights to manufacture, market, distribute, license and sell Products in
the Territory.
 
3.
Intellectual Property License Rights.

 
3.1          Grants.
 
3.1.1        Use of Existing Intellectual Property in the Territory.  Subject to
the terms and conditions in this Agreement, Remedent hereby grants to Den-Mat a
sole and exclusive (even as to Remedent) transferable and sublicensable right
and license to use within the Territory the Intellectual Property owned or used
by Remedent that is related to the Products as it exists on the Effective
Date.  Notwithstanding the foregoing, (a) Remedent retains the right to use and
license to any Person performing contract manufacturing for Remedent
(concurrently with Den-Mat’s right to use) such Intellectual Property solely in
connection with the manufacture of the Products for sale outside of the
Territory and for internal product development related to the Products and (b)
this grant shall not include any rights to the name, logo, trade name or
trademark ‘Remedent’.  For purposes of clarity, during the term of this
Agreement, Remedent shall not use the Designated Mark in the Territory without
the prior written consent of Den-Mat.  During the forty-five (45) day period
after the Effective Date, Den-Mat shall provide such cooperation to Remedent as
Remedent may reasonably request related to developing and implementing
guidelines for use of the trademarks included among the Intellectual Property
licensed to Den-Mat pursuant to this Section 3.1.1 sufficient to enable Remedent
to preserve such trademarks; provided, however, Den-Mat shall not be required to
adopt or implement any such guideline to the extent doing so would adversely
affect Den-Mat's ability to comply with the terms of this Agreement, materially
impact Den-Mat's costs of performance under this Agreement or otherwise would
not be commercially reasonable.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.1.2        Use of Future Intellectual Property.  Subject to the terms and
conditions in this Agreement, Remedent hereby grants to Den-Mat a sole and
exclusive (even as to Remedent) transferable and sublicensable right and license
to use within the Territory the Intellectual Property owned or used by Remedent
that is related to the Products and is developed (whether directly or
indirectly, individually or jointly with others) by Remedent (or any of
Remedent’s Affiliates) or acquired by Remedent (or any of Remedent’s Affiliates)
after the Effective Date, except that (a) such grant is subject to the
limitations set forth in Section 3.2, and (b) Remedent retains the right to use
and license to any Person providing contract manufacturing to Remedent
(concurrently with Den-Mat’s right to use) such Intellectual Property solely in
connection with the manufacture of the Products for sale outside of the
Territory and for internal product development related to the Products.
 
3.1.3        Grants to Third Parties.  The parties acknowledge that the rights
granted to Den-Mat pursuant to this Agreement are exclusive only in the
Territory and that Remedent may appoint other Persons to become manufacturers,
distributors or licensees of the Products for sale in countries outside of the
Territory.
 
3.2          Rights in Future Intellectual Property.
 
3.2.1        Remedent.  Remedent shall promptly notify Den-Mat of any
Intellectual Property developed (whether directly or indirectly, individually or
jointly with others) by Remedent (or any of Remedent’s Affiliates) or acquired
by Remedent (or any of Remedent’s Affiliates) after the Effective Date related
to the Products and concurrently therewith deliver such Intellectual Property to
Den-Mat as provided in Section 3.3.  The grants provided in Section 3.1 shall
not apply to any Intellectual Property licensed by Remedent after the Effective
Date for which, despite commercially reasonable efforts, Remedent is not able to
obtain a sublicense or the right to grant a sublicense enabling Remedent to
grant the license contemplated by Section 3.1; provided, however, Remedent shall
not thereafter use such Intellectual Property in competition with the Products
in the Territory during the term of this Agreement.  Upon being advised that any
Intellectual Property Remedent desires to license from another Person after the
Effective Date would not be available to Den-Mat as contemplated by Section 3.1,
Remedent shall give prompt written notice of such event to Den-Mat and
thereafter will not license such Intellectual Property without first cooperating
with Den-Mat for a period of at least fifteen (15) Business Days, in such manner
as Den-Mat may reasonably request, to obtain a license of such Intellectual
Property, on commercially reasonable terms, in the scope contemplated by Section
3.1 or in such more limited scope as Den-Mat may agree.
 
 
-3-

--------------------------------------------------------------------------------

 

3.3          Delivery of Intellectual Property.  In connection with the licenses
granted to Den-Mat pursuant to Section 3.1, Remedent  shall deliver to Den-Mat,
not less than one (1) copy of all computer object code (in machine readable
form) and all computer source code and other technology related to the
Intellectual Property of Remedent that is related to the Products, provided
however, that Remedent’s delivery obligations under this Section 3.3 relating to
any Intellectual Property licensed from a Person other than Remedent will be
subject to any restrictions that may apply in the license agreements related
thereto and, in the event any such restrictions would prohibit delivery to
Den-Mat of any such object code, source code or other Intellectual Property,
then the restricted object code, source code or other intellectual property
shall be held in an escrow arrangement of which Remedent shall cause Den-Mat to
be a direct beneficiary in the event of a Remedent Bankruptcy.  From time to
time as upgrades or updates of the source code are developed, Remedent and/or
its Affiliates shall deliver to Den-Mat a copy of each such upgrade and
update.  Notwithstanding anything contained in this Agreement to the contrary,
in the event of a Remedent Bankruptcy, Den-Mat shall have the perpetual right
and license to use object code, source code and other Intellectual Property
delivered to or held in escrow for the benefit of Den-Mat pursuant to the terms
of this Agreement.  Den-Mat will protect and maintain the confidentiality of
such source code and any confidential Intellectual Property provided to it
hereunder to the same extent as it protects and maintains the confidentiality of
its own source code and confidential Intellectual Property.
 
3.4          Cessation of Use.
 
3.4.1        End of Agreement.  Upon termination of this Agreement (other than
due to a Remedent Bankruptcy) or, if later, upon the conclusion of any
applicable Sell-Off Period, Den-Mat shall cease using, and shall use its
commercially reasonable efforts to cause its subcontractors and subdistributors
to cease using, all Intellectual Property of Remedent and all materials, in any
format or media, bearing or using the Intellectual Property of Remedent, and
promptly return or destroy all tangible and electronic copies of such
Intellectual Property, as requested by Remedent, and upon the request of
Remedent, certify such destruction in writing. Notwithstanding the foregoing
provisions of this Section 3.4.1, Den-Mat may retain one (1) copy of the
Intellectual Property of Remedent for Den-Mat’s internal compliance purposes,
provided Den-Mat shall protect and maintain the confidentiality of the
Intellectual Property retained by it to the same extent as it protects and
maintains the confidentiality of its own Intellectual Property.
 
3.5           Ownership of Intellectual Property.
 
3.5.1        Independently Developed Intellectual Property.  Subject to Section
3.5.2, each Party shall have the sole and exclusive right to apply for,
prosecute and obtain all rights, grants, registrations, orders or proprietary
interests of any nature, including, without limitation, patents, copyrights,
industrial design and trademark and service mark registrations and any other
registrations or grants of rights that are analogous thereto in any and all
countries throughout the world in respect of Intellectual Property now owned or
independently developed by such Party after the Effective Date.  In addition,
with respect to any Intellectual Property related to the Products developed by
Remedent (and not subject to Section 3.5.2), Remedent, in its sole discretion at
its own cost and expense may apply for, prosecute and obtain all rights, grants,
registrations, orders or proprietary interests of any nature, including, without
limitation, patents, copyrights, industrial design and trademark and service
mark registrations and any other registrations or grants of rights that are
analogous thereto in the Territory, in each case as reasonably requested by
Den-Mat, and take such other actions as Den-Mat may reasonably request to
protect such Intellectual Property in the Territory.  In the event Remedent
fails to take any action reasonably requested by Den-Mat as described in the
preceding sentence, including, without limitation, upon the occurrence of a
Remedent Bankruptcy: (a) Den-Mat may take such action in the Territory, (b)
Remedent hereby authorizes Den-Mat to take any such action in its name, (c)
Remedent shall provide such assistance as Den-Mat may reasonably request in
connection therewith, (d) Den-Mat shall be reimbursed for the costs and expenses
incurred by it in connection with such actions as a priority payment from any
sale, license fees, royalties, proceeds of infringement actions or other amounts
received by Remedent or Den-Mat with respect to such Intellectual Property in
the Territory covered by such rights, grants, registration orders or proprietary
interests, (e) Remedent shall be reimbursed for the costs and expenses incurred
by it in connection with providing cooperation to Den-Mat related to obtaining
such rights, grants, registration orders or proprietary interests as a second
priority payment from any sale, license fees, royalties, proceeds of
infringement actions or other amounts received by Remedent or Den-Mat with
respect to such Intellectual Property in the Territory covered by such rights,
grants, registration orders or proprietary interests, (f) each of Den-Mat and
Remedent shall take such actions as the other may reasonably request to
implement the provisions of this Section 3.5.1 with respect to any particular
Intellectual Property and (g) the rights, grants, registration orders or
proprietary interests so obtained shall be jointly owned by Remedent and
Den-Mat.
 
 
-4-

--------------------------------------------------------------------------------

 
 
3.5.2        Jointly Arising Intellectual Property.  In the event the Parties
jointly develop any Intellectual Property related to the Products for which a
patent or copyright would be available, and if either Remedent or Den-Mat
desires to pursue a patent or copyright on such Intellectual Property in any
jurisdiction, then the Party who desires to pursue such patent or copyright (in
this capacity, the “Filing Party”), shall deliver a notice (a “Notice of Intent
to File”) to the other Party identifying the subject Intellectual Property,
whether the filing will be for a patent or copyright and the jurisdiction in
which such filing will be made.  The Party receiving such Notice of Intent to
File may then elect to participate in such filing, in which case it shall
cooperate with the Filing Party in connection with such filing and the
subsequent prosecution thereof and share the related costs and expenses evenly
with the Filing Party.  If the Party receiving such Notice of Intent to File
does not deliver to the Filing Party a notice that it elects to participate in
such filing and prosecution within thirty (30) days after receiving such Notice
of Intent to File, the Filing Party may proceed with such filing and prosecution
individually.  If a Filing Party proceeds with such a filing and prosecution
individually: (a) the other Party hereby authorizes the Filing Party to identify
such Party as a co-owner of the subject Intellectual Property and a co-holder of
the rights filed for, (b) the other Party shall provide such assistance as the
Filing Party may reasonably request in connection therewith, (c) the Filing
Party shall be reimbursed for the costs and expenses incurred by it in
connection with such filing and prosecution as a priority payment from any sale,
license fees, royalties, proceeds of infringement actions or other amounts
received by Remedent or Den-Mat with respect to such Intellectual Property in
the territory covered by such patent or copyright, (d) the other Party shall be
reimbursed for the costs and expenses incurred by it in connection with
providing cooperation as a second priority payment from any sale, license fees,
royalties, proceeds of infringement actions or other amounts received by
Remedent or Den-Mat with respect to such Intellectual Property in the territory
covered by such patent or copyright, (e) each of Den-Mat and Remedent shall take
such actions as the other may reasonably request to implement the provisions of
this Section 3.5.2 with respect to such Intellectual Property and (f) the
patents or copyrights so obtained shall be jointly owned by Remedent and
Den-Mat.  Notwithstanding the foregoing, upon the occurrence of a Remedent
Bankruptcy, Den-Mat may apply for and obtain exclusive ownership of patents
and/or copyrights in any jurisdiction in which such Intellectual Property is
then unregistered.
 
 
-5-

--------------------------------------------------------------------------------

 
 
4.
Manufacturing Rights.

 
4.1          Products.  Remedent hereby grants to Den-Mat the non-exclusive
worldwide right to manufacture and produce the Products for sale in the
Territory or have the Products manufactured and produced for Den-Mat and/or its
subcontractors and subdistributors for sale in the Territory.
 
4.2          Termination of Right.  Upon termination of this Agreement, or, if
later, upon the conclusion of any applicable Sell-Off Period, Den-Mat and/or its
subcontractors and subdistributors, shall cease having the right to manufacture
Products.
 
5. 
Den-Mat Support Obligations.

 
5.1           Marketing Support Efforts.  Within 12 months after Den-Mat becomes
Fully Operational, Den-Mat shall spend a minimum of one million dollars
($1,000,000), (the “Initial Launch Spend”), to develop and implement
commercially reasonable marketing support to maximize sales of Remedent products
(which for purposes hereof shall include the Products, as well as the GlamSmile
Products and the Other Products (as such terms are defined in the 2008
Agreement)), which support shall include:


[***]


It is understood and agreed that any of the foregoing advertising, mailings, and
other sales and marketing materials may include Den-Mat products and all
expenditures incurred in connection therewith shall be considered as part of,
and counted toward satisfying, Den-Mat’s obligation for the Initial Launch Spend
so long as the Remedent products are those most prominently and predominantly
featured in such sales and marketing materials.


6.
Payments.

 
6.1          Development Payment.  Subject to the terms and conditions of this
Agreement, Den-Mat shall pay a non-refundable development fee of Four Hundred
Thousand Dollars ($400,000) (the “Development Payment”) to Remedent.  The
Development Payment shall be payable to Remedent (a) Fifty Thousand Dollars
($50,000) within seven (7) days after the Effective Date and, (b) Three Hundred
Fifty Thousand Dollars ($350,000) within twenty one (21) days after the
Effective Date.  As additional inducement for Den-Mat’s payment of the
Development Payment, Remedent hereby acknowledges that Den-Mat has and shall
have no obligation under Section 7.3 of that certain Sub-License Agreement
between Den-Mat and Remedent Belgium dated October 21, 2008 for the purchase of
the haptic arm products, but such Sub-License Agreement shall remain in full
force and effect in all other respects.  In the event that Den-Mat fails to
purchase the quantities set forth in Section 7.2 of said Sub-License Agreement
then Remedent’s sole remedy shall be to convert Den-Mat into a non-exclusive
sub-licensee and distributor.
 
6.2          Fixed License Payment.  Subject to the terms and conditions of this
Agreement (including the satisfaction of the closing conditions described in
Section 16), Den-Mat shall pay a non-refundable license fee of Six Hundred
Thousand Dollars ($600,000) (the “License Payment”) to Remedent.  The License
Payment shall be payable to Remedent in three (3) equal installments of $200,000
each, the first installment being payable on the Closing Date, and the second
and third installments being payable on the 30th and 60th day, respectively,
after the Closing Date.
 
 
-6-

--------------------------------------------------------------------------------

 
 
6.3          Royalty Payments.  During the term of this Agreement, for each sale
of Products, Den-Mat shall pay to Remedent, or its designee,  a royalty payment
equal to [***] (the “Royalty Rate”) of Den-Mat’s Net Revenues generated by the
sale of the Products.  In addition, in the event that Den-Mat appoints any
sublicensees with respect to the Products, (a) Den-Mat shall pay Remedent [***]
percent of the royalties it receives from its sub-licensees with respect to
sales of the Products made by its sublicensees (the “Royalty Split”), and (b)
the amount paid to Remedent in Royalty Split shall not be less than [***] per
Case (as defined below), including, for this purpose, any royalty paid by
Den-Mat pursuant to the first sentence of this Section 6.3 with respect to
Product used in connection with such Case.  For purposes hereof, a “Case” shall
mean a dentist’s order for Product in connection with a particular patient
prescription with respect to which Den-Mat receives a royalty from its
sublicensee.
 
6.4          Payment and Reports.  For purposes of Section 6.3 , a sale shall be
deemed to have been made by Den-Mat at the time the related revenue is
recognized by Den-Mat and/or any subdistributor  for its internal accounting
purposes (in accordance with GAAP).  Within thirty (30) days after the end of
each calendar quarter, Den-Mat shall deliver to Remedent a certified statement
from an officer of Den-Mat setting forth (a) the total amount of Den-Mat’s Net
Revenues generated by the sale of the Products during such quarter, and (b) a
calculation of the royalties payable to Remedent under Section
6.3.  Concurrently with delivering such statement Den-Mat shall pay to Remedent,
or its designee, the amount of the royalty payment set forth on such statement.
 
7.
Requirements to Maintain Exclusivity.

 
7.1          Den-Mat Exclusivity.
 
7.1.1        Initial Exclusivity Period.  Den-Mat’s rights as exclusive
distributor and licensee under Sections 2 and 3 (“Den-Mat’s Exclusivity”) shall
continue at least through the end of the first Contract Period and thereafter
throughout the term of this Agreement, unless terminated in accordance with
Section 7.1.2.
 
7.1.2        Termination of Exclusivity.  Den-Mat’s Exclusivity shall terminate
at the end of any Contract Period that Den-Mat fails to pay minimum royalties to
Remedent in the amount set forth on Exhibit A annexed hereto for such Contract
Period.  Notwithstanding the foregoing, Den-Mat may avoid termination of
Den-Mat’s Exclusivity by paying to Remedent within thirty (30) days from the end
of such Contract Period an amount equal to the difference between the minimum
royalties for such Contract Period as set forth on Exhibit A and the amount of
royalties actually paid by Den-Mat for such Contract Period.  If Den-Mat’s
Exclusivity is terminated, Den-Mat may, at its option, either terminate this
Agreement upon ninety (90) days written notice to Remedent, or become a
non-exclusive distributor and licensee.  If Den-Mat elects to become a
non-exclusive distributor and licensee, this Agreement and Den-Mat’s obligation
to pay royalties under Section 6, shall nevertheless continue. 
 
 
-7-

--------------------------------------------------------------------------------

 
 
8.
Remedent Support Obligations.

 
8.1           Remedent’s Marketing Support.  Remedent shall develop and
implement commercially reasonable sales and marketing support to the Den-Mat
sales effort.  Any materials developed by Remedent will be the property of
Remedent, but Den-Mat shall have the exclusive right to use such materials in
the Territory during the term of this Agreement.  Remedent shall use its
commercially reasonable efforts to provide the following support (all of which
shall be subject to Den-Mat’s reasonable approval) for Den-Mat’s sales and
marketing efforts:


[***]


9.
Enforcement or Transfer of Rights.

 
9.1          Intellectual Property.
 
9.1.1        From and after the date of this Agreement, Remedent, at its sole
discretion, in addition to its obligations under Section 3.5.1, shall maintain
all of its Intellectual Property related to the Products and enforce all of its
rights to protect against any infringing or unauthorized use of such
Intellectual Property in the Territory by any Person, except in each case, with
the prior written consent of Den-Mat.  Without limitation to the preceding
sentence, (a) Remedent shall, at its sole discretion, pay all renewal and
maintenance fees on their trademarks, patents and other Intellectual Property in
the Territory related to the Products, (b) Remedent shall not acquiesce in any
infringement by any Person of such Intellectual Property, nor shall it waive or
forbear the exercise of its rights with respect to any such infringement,
without, in each case, the prior written consent of Den-Mat and (c) Remedent
shall not agree to or acquiesce in any amendment, waiver or forbearance of any
provision of any license or other grant by it of any interest in any such
Intellectual Property or fail to enforce any right of termination arising from a
breach thereof, without, in each case, obtaining the prior written consent of
Den-Mat.  In the event Remedent fails to take any such action reasonably
requested by Den-Mat referred to in this Section 9.1.1, Den-Mat may take such
action, and Remedent hereby authorizes Den-Mat to take any such action in its
name.  If Remedent requests the assistance of Den-Mat in connection with the
taking of any actions by Remedent under this Section 9.1.1, then Den-Mat shall
be entitled to recoup its fees and expenses related thereto either from any
recovery obtained by Remedent (after Remedent has recouped its own costs and
expenses related thereto) or by off-set against its payment obligations to
Remedent under this Agreement.  In addition, in the event Remedent fails to
commence an action reasonably requested by Den-Mat and if Den-Mat commences an
action in accordance with this Section 9.1.1 involving the commencement or
threatened commencement of an action involving an infringement of the
Intellectual Property of Remedent related to the Products, and Den-Mat is
successful on such claims, then the amount payable by the infringing party shall
be applied: first, to pay any fees and expenses incurred by Den-Mat in
connection with such action, next to pay any fees and expenses incurred by
Remedent in connection with such action at the request of Den-Mat and, finally,
any excess shall be allocated [***] to Den-Mat and [***] to Remedent.
 
 
-8-

--------------------------------------------------------------------------------

 

9.1.2        So long as Den-Mat’s rights under Section 2.1.1. and Section 3.1.1.
remain exclusive to Den-Mat pursuant to the terms of this Agreement, Remedent
agrees that in no case, under bankruptcy or otherwise, shall it assign or
license any of the Intellectual Property related to the Products or dispose of
any interest therein (other than license and distribution agreements in
territories other than the Territory), unless prior to effecting any such
assignment or license by Remedent of the Intellectual Property, Remedent shall
obtain the assignee’s or licensee’s (as applicable) written acknowledgement of
the existence of this Agreement and Den-Mat’s rights hereunder.
 
9.1.3        Remedent acknowledges that this Agreement is an executory contract
that would be subject to the provisions of section 365(n) of the U.S. Bankruptcy
Code if in the future an involuntary or voluntary proceeding shall have been
instituted in a court having jurisdiction seeking a decree or order for relief
in respect of Remedent under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
Remedent or for any substantial part of its property, or for the winding-up or
liquidation of its affairs, and further acknowledges that failure to perform
continuing obligations under this Agreement would constitute material breach of
this Agreement.  Remedent believes that the royalty payments set forth in this
Agreement are distinct from and separate from payments made in this Agreement
for other services.  Remedent agrees that Den-Mat may assume or retain the
licenses granted under this Agreement if any such proceeding has been
instituted, regardless of whether the underlying license is interpreted to
prohibit or restrict assignment in any manner, provided that Den-Mat continues
to timely make the royalty payments under this Agreement.
 
10.
Training and Support; Delivery of Customer Information.

 
10.1        Manuals and Information.  As promptly as practical after execution
and delivery of this Agreement, Remedent shall deliver to Den-Mat information,
materials, manuals and other technical documents of Remedent sufficient to
enable Den-Mat to manufacture, market, distribute, license and sell Products in
the Territory as contemplated by this Agreement.  In addition, Remedent shall
provide manufacturing personnel to train Den-Mat staff, on fully installed
software and hardware, in the technical aspects of manufacturing the Products
using the First Fit Technology.
 
10.2        Marketing and Sales Assistance.
 
10.2.1        So long as Den-Mat’s rights under Section 2.1.1. and Section
3.1.1. remain exclusive to Den-Mat pursuant to the terms of this Agreement, if
Remedent is contacted by any Person seeking to acquire Products in the
Territory, Remedent shall refer such sales lead promptly to Den-Mat.
 
10.2.2        In addition to its obligations under Section 8 and so long as
Den-Mat’s rights under Section 2.1.1. and Section 3.1.1. remain exclusive to
Den-Mat pursuant to the terms of this Agreement Remedent shall use commercially
reasonable efforts to provide the following commercial and technical assistance
to Den-Mat in connection with the marketing, distribution and sale by Den-Mat of
Products under this Agreement,:
 
(a)           Remedent shall train the appropriate employees of Den-Mat in
marketing the Products;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b)           At least one (1) time during each calendar year during the term of
this Agreement, qualified employees of Remedent shall meet with representatives
of Den-Mat, at Remedent’s expense and at such location as Den-Mat may designate,
to assist in technical training, sales and/or important customer meetings;
 
(c)           Remedent shall use all commercially reasonable efforts to cause
the individuals specified on Schedule 10.2.2 to provide sales and marketing
training, education of Den-Mat’s sales and marketing force and customers and
other services related to sales and marketing as Den-Mat may reasonably request
from the Effective Date through at least December 31, 2009, at no cost or
expense to Den-Mat.  If any of such persons ceases to be an employee of or
consultant to Remedent, Remedent shall use its commercially reasonable efforts
to cause a replacement for such individual, as Remedent and Den-Mat may agree,
to provide such services to Den-Mat.  Any training and support with respect to
marketing and sales assistance and training beyond the scope set forth in this
Section 10.2.2 or Section 8 shall be at Den-Mat’s expense.
 
10.3        Advertising.  So long as Den-Mat’s rights under Section 2.1.1. and
Section 3.1.1. remain exclusive to Den-Mat pursuant to the terms of this
Agreement, Remedent shall not mail, publish or broadcast (including by email or
other electronic means) any advertisement or other promotional materials related
to the Products in the Territory unless Den-Mat has given its prior written
approval to such advertisement or other promotion.
 
10.4        Regulatory Matters.  Den-Mat shall be responsible for obtaining all
regulatory approvals (for the joint benefit of Remedent and Den-Mat) as may be
required in connection with the manufacture, distribution, marketing and sale of
the Products in the Territory in each jurisdiction where such approval is
required to be obtained.  Remedent shall provide to Den-Mat, upon reasonable
request, materials in its possession and access to their employees, that
Remedent reasonably determines to be relevant to any regulatory approval sought
or required to be obtained by it with respect to the manufacture, distribution,
marketing or sale of the Products.
 
11.
[RESERVED]

 
12. 
Payment Terms, Taxes and Audits.

 
12.1        Payment.  All payments due under this Agreement to Remedent shall be
made by bank wire transfer in immediately available funds to the account of
Remedent designated on Schedule 12.1 or such other account designated by notice
from Remedent to Den-Mat from time to time.  All payments hereunder shall be in
the legal currency of the United States of America, and all references to “$” or
“Dollars” shall refer to United States dollars.  If any currency conversion
shall be required in connection with the calculation of amounts payable
hereunder, such conversion shall be made in a manner consistent with Den-Mat’s
normal practices used to prepare its audited financial statements for external
reporting purposes; provided that such practices use a widely accepted source of
published exchange rates.  Any payment under this Agreement shall be due on such
date as specified in this Agreement and, in the event that such date is not a
Business Day, then the next succeeding Business Day.
 
 
-10-

--------------------------------------------------------------------------------

 
 
12.2        Taxes.
 
12.2.1        Den-Mat.  Den-Mat shall be responsible for all taxes, duties,
tariffs and/or license fees (“Taxes”)  imposed with respect to (a) Den-Mat’s
marketing, distribution and sales of Products and (b) Den-Mat’s performance of
its obligations under this Agreement, and Den-Mat shall pay all such Taxes in
accordance with the regulations of any applicable taxing authority and
applicable law
 
12.2.2        Remedent.  Remedent shall be responsible for all Taxes imposed
upon it with respect to Remedent’s performance of its obligations under this
Agreement, and Remedent shall pay all such Taxes for which it is responsible in
accordance with the regulations of any applicable taxing authority and
applicable law.
 
12.3        Audit.  Upon not less than sixty (60) days’ prior written notice to
Den-Mat, Remedent shall have the right, at its expense, to have an
internationally recognized independent public accounting firm which is
reasonably acceptable to Den-Mat examine during normal business hours the books
and records of Den-Mat and its Affiliates to the extent necessary to verify the
accuracy of any amount paid to Remedent under this Agreement; provided, however,
that (a) such examinations shall not be conducted more frequently than annually,
(b) no such examination may be of a period previously examined and (c) such firm
executes and delivers to Den-Mat and its Affiliates prior to any such
examination a written agreement in form and substance reasonably acceptable to
Den-Mat pursuant to which such firm agrees to disclose to Remedent only the
final results of such examination and not the information (including resale
price lists and actual resale prices), books, records, workpapers or materials
used to determine such final results. Den-Mat shall retain its books and records
necessary to verify such royalty amounts for a period of not less than three (3)
years.  Any examination of Den-Mat’s books, records and royalty calculations
under this Section 12.3 shall be at Remedent’s expense; provided, however, that
if it is determined that the payment of royalties by Den-Mat with respect to any
period reviewed by Remedent is understated by [***] or more, Den-Mat shall
reimburse to Remedent costs of such examination.
 
13. 
Term and Termination.

 
13.1        Term.  This Agreement shall remain in effect unless and until
terminated as set forth in Section 7.1 or this Section 13.
 
13.2        Termination for Cause.
 
13.2.1     By Remedent.  This Agreement may be terminated by Remedent: (a) at
any time upon thirty (30) days’ prior written notice to Den-Mat in the event
Den-Mat materially breaches any of its obligations under this Agreement and
fails to cure such breach within such thirty (30) day period (or ten (10) days
for an undisputed payment obligation); (b) immediately upon notice of
termination to Den-Mat if an involuntary or voluntary proceeding shall have been
instituted in a court having jurisdiction seeking a decree or order for relief
in respect of Den-Mat under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
Den-Mat, or for any substantial part of its property, or for the winding-up or
liquidation of its affairs, or Den-Mat fails generally to pay its debts as they
become due, or takes any corporate action in furtherance of any of the
foregoing; or (c) upon thirty (30) prior written notice to Den-Mat in the event
that Den-Mat is not Fully Operational within nine (9) months from the date of
this Agreement, provided that Remedent has delivered the First Fit Technology to
Den-Mat and has provided all training of Den-Mat personnel, as required by
Sections 8 and 10, at least sixty (60) days prior to its notice of termination
under this Section 13.2.1(c).
 
 
-11-

--------------------------------------------------------------------------------

 
 
13.2.2     By Den-Mat.  This Agreement may be terminated by Den-Mat: (a) at any
time upon thirty (30) days’ prior written notice to Remedent (subject to
reduction under the circumstances described in Section 19.3) in the event of
Remedent  materially breaches any of its obligations under this Agreement and
fails to cure such breach within such thirty (30) day period; or (b) immediately
upon notice of termination delivered to Remedent if an involuntary or voluntary
proceeding shall have been instituted in a court having jurisdiction seeking a
decree or order for relief in respect of Remedent under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or for
the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Remedent, or for any substantial part of
its property, or for the winding-up or liquidation of its affairs, or Remedent
fails generally to pay its debts as they become due, or takes any corporate
action in furtherance of any of the foregoing (each such event being referred to
herein as a “Remedent Bankruptcy”).
 
13.3        Sell-Off Period.  Upon the termination of this Agreement by Den-Mat
pursuant to Section 7.1, Section 13.2.2 or Section 19 (but not upon a
termination by Remedent in accordance with Section 13.2.1), Den-Mat shall be
permitted to consummate sales in process (including the manufacture and sale to
complete open orders), and make sales of Products in transit or in its inventory
as of the date of termination for the duration of the Sell-Off Period.  Upon the
conclusion of the Sell-Off Period, Den-Mat shall promptly, but in no event later
than fifteen (15) days after the end of the Sell-Off Period, sell to Remedent
all unsold Products and Remedent shall acquire such Products from Den-Mat at
Den-Mat’s cost for such Products.  If Remedent terminates this Agreement in
accordance with Section 13.2.1, it may request an inventory count from Den-Mat
and access for a physical inspection of the Products, and Den-Mat will provide
such access and inventory count promptly (and in any event within ten (10)
Business Days) after receiving such request.  Within ten (10) Business Days
after receiving such inventory count, Remedent shall deliver a notice to Den-Mat
electing either to permit Den-Mat to continue to sell Products during the
Sell-Off Period or electing to acquire all such Products then held by Den-Mat at
Den-Mat’s cost.
 
13.4        Survival.  The provisions of Sections 1, 12.2, 12.3, 13.3, 13.4, 17,
18 and 20 shall survive any termination of this Agreement, and termination of
this Agreement shall not release any Party from liability to the other Parties
for any breach of this Agreement occurring or arising prior to such termination.
 
14. 
Representations and Warranties.

 
14.1        Representations and Warranties of Remedent.  As of the Effective
Date, Remedent represents and warrants to Den-Mat as follows:
 
 
-12-

--------------------------------------------------------------------------------

 
 
14.1.1     Organization.  Remedent Nevada is a duly organized corporation,
validly existing and in good standing under the laws of the State of Nevada and
has the corporate power and authority to conduct its business as it is currently
conducted by it and to own, operate and lease its assets. Remedent Belgium is a
duly organized corporation, validly existing and in good standing under the laws
of Belgium and has the corporate power and authority to conduct its business as
it is currently conducted by it and to own, operate and lease its assets.  Each
of Remedent Nevada and Remedent Belgium is duly licensed or qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which it is required to be so licensed or qualified, except where the failure
to be so qualified would not have a material adverse effect on Remedent Nevada,
Remedent Belgium, their respective businesses or their collective ability to
fulfill their obligations under this Agreement.
 
14.1.2     Authorization.  Each of Remedent Nevada and Remedent Belgium has all
required power and authority to enter into this Agreement and the other
agreements, documents and instruments contemplated by this Agreement to which it
will be a party (collectively, the “Remedent Transaction Documents”), to perform
their respective obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, including the appointments and
grants set forth in this Agreement.  The execution and delivery of this
Agreement and the other Remedent Transaction Documents to which either Remedent
Nevada or Remedent Belgium is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by directors and, to
the extent required by applicable law or otherwise, by stockholders entitled to
vote thereon of Remedent Nevada or Remedent Belgium, as applicable, and no other
corporate action or approval by Remedent Nevada or Remedent Belgium, as
applicable, is necessary for the execution, delivery or performance of this
Agreement or such other Remedent Transaction Documents by Remedent Nevada or
Remedent Belgium, as applicable.  This Agreement has been, and each of the other
Remedent Transaction Documents to which Remedent Nevada or Remedent Belgium is a
party will be when executed and delivered in accordance with the terms and
conditions hereof, duly executed and delivered by Remedent Nevada or Remedent
Belgium, as applicable, and this Agreement is, and each of the other Remedent
Transaction Documents to which Remedent Nevada or Remedent Belgium, as
applicable, is a party will be when executed and delivered in accordance with
the terms and conditions hereof, a valid and binding obligation of Remedent
Nevada or Remedent Belgium, as applicable, enforceable against Remedent Nevada
or Remedent Belgium, as the case may be, in accordance with each of its terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally and (ii) general principles
of equity (whether considered in an action in equity or at law).
 
14.1.3     Compliance with Laws.  Neither Remedent Nevada nor Remedent Belgium
is in violation of any applicable Law which would reasonably be expected to have
a material adverse impact on its business, its assets or its ability to fulfill
its obligations under this Agreement.  Neither Remedent Nevada nor Remedent
Belgium has received any written or, to the Knowledge of Remedent, oral notice
from any Governmental Authority to the effect that either Remedent Nevada or
Remedent Belgium is not in compliance with any applicable Law.  To the Knowledge
of Remedent, no investigation, review or other Proceeding by any Governmental
Authority with respect to either of Remedent Nevada or Remedent Belgium in
relation to any actual or alleged violation of Law is pending or, to the
Knowledge of Remedent, threatened, nor has any of Remedent Nevada or Remedent
Belgium received any written or, to the Knowledge of Remedent, oral notice from
any Governmental Authority indicating an intention to conduct any such
investigation, review or other Proceeding.  None of Remedent Nevada, Remedent
Belgium, any of their respective assets or properties, or any of their
respective directors, officers or stockholders in their capacities as such, is a
party to any consent decree, Order or similar restriction that restricts the
conduct of business by Remedent Nevada or Remedent Belgium or which would
otherwise reasonably be expected to have a material adverse impact on the
ability of Remedent Nevada or Remedent Belgium to conduct their respective
businesses.
 
 
-13-

--------------------------------------------------------------------------------

 
 
14.1.4     No Conflicts; Consents.  Neither the execution and delivery of this
Agreement or the other Remedent Transaction Documents by Remedent Nevada or
Remedent Belgium, nor the consummation by them of the transactions contemplated
hereby and thereby, nor the fulfillment by Remedent Nevada and Remedent Belgium
of any of the terms and conditions hereof and thereof will: (a) violate any
applicable Law or any Order applicable to Remedent Nevada or Remedent Belgium or
any of their respective assets or properties; or (b) conflict with, violate,
result in a breach of, constitute a default under or create an event that, with
or without the giving of notice or the lapse of time or both, will result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or result in the loss of a benefit, or require any notice under any
agreement, contract, lease, license, permit, instrument or other arrangement to
which it is a party or by which it is bound or to which any of its assets is
subject (or result in the imposition of any lien upon any of its assets).  No
notice to or consent of or with any Governmental Authority, or other Person, is
required to be obtained by Remedent Belgium or Remedent Nevada in connection
with its execution and delivery of this Agreement or the performance of its
obligations hereunder.
 
14.1.5     Remedent Intellectual Property.  Schedule 14.1.5 lists each patent,
registered trademark, design mark, service mark and trade name, registered
copyright and domain name, and each application for any of the foregoing, that
is included among the Intellectual Property  owned by or licensed to Remedent
related to the Products.  Except as set forth in Schedule 14.1.5, (a) Remedent
has all right, title and interest in and to the Intellectual Property related to
the Products owned by it, free and clear of all liens or other encumbrances; (b)
there is no claim or notice of infringement of the Intellectual Property rights
of any other Person pending or threatened in writing within the two (2) year
period preceding the date hereof, against Remedent relating to the operation of
Remedent’s business; (c) each material item of Intellectual Property related to
the Products owned by Remedent is valid, subsisting, in full force and effect,
has not been abandoned or passed into public domain, and all necessary
registration, maintenance and renewal documentation and fees in connection with
such Intellectual Property of Remedent have been timely filed with the
appropriate authorities and paid; (d) to the Knowledge of Remedent, each
material item of Intellectual Property related to the Products licensed to and
used by Remedent is valid, subsisting, in full force and effect, has not been
abandoned or passed into public domain, and all necessary registration,
maintenance and renewal documentation and fees in connection with such
Intellectual Property used by Remedent have been timely filed with appropriate
authorities and paid; (e) to the Knowledge of Remedent, no Person is infringing
or misappropriating the Intellectual Property of Remedent except for such
infringements or misappropriations that would not reasonably be likely to have,
individually or in the aggregate, a material adverse effect on Remedent, its
business or its ability to fulfill its obligations under this Agreement; (f) no
present or former employee of Remedent has any proprietary, financial or other
interest, direct or indirect, in any material item of the Intellectual Property
of Remedent; and (g) Remedent has taken reasonable precautions to protect trade
secrets constituting material Intellectual Property owned or used by Remedent,
including the execution of appropriate agreements.  Use by Remedent of the
Intellectual Property owned or licensed by Remedent does not infringe,
misappropriate or violate any Intellectual Property rights of any Person.
 
 
-14-

--------------------------------------------------------------------------------

 
 
14.1.6     Significant Contracts. There are no contracts, agreements,
indentures, notes, bonds, loans, instruments, leases, conditional sales
contracts, mortgages, licenses, franchise agreements or undertakings,
commitments or arrangements to which Remedent is a party and which grant any
distribution rights related to any of the Products or which grant any Person any
interest in the Intellectual Property of Remedent or any of its Affiliates
related to the Products.
 
14.1.7     Litigation.  Except as set forth in Schedule 14.1.7, there is no
Proceeding pending or, to the Knowledge of Remedent, threatened in writing
against Remedent that would reasonably be likely to have, individually or in the
aggregate, a material adverse effect on Remedent, its business or its ability to
fulfill its obligations under this Agreement.  Except as set forth in Schedule
14.1.7, Remedent is not subject to any unsatisfied Order entered in any
Proceeding.
 
14.1.8     Product Liability.  There are no existing or threatened product
liability or other similar claims against either of Remedent Nevada or Remedent
Belgium for products or services of Remedent Nevada or Remedent Belgium.  None
of Remedent Nevada nor Remedent Belgium has received any statements, citations,
decisions or orders by any Governmental Authority stating that any Product
manufactured, sold, shipped, designed, marketed, distributed or otherwise
introduced into the stream of commerce at any time by any or all of Remedent
Nevada and Remedent Belgium is defective or unsafe or fails to meet any
standards promulgated by any such Governmental Authority.  To the Knowledge of
Remedent, there are no material latent or overt design, manufacturing or other
defects in any Product.  All Products sold by Remedent in its business comply in
all material respects with all industry and trade association standards and
legal requirements, if any, applicable to such Products, including consumer
product, manufacturing, labeling, quality and safety laws of the United States
and each state in which the Products are sold and each other jurisdiction
(including foreign jurisdictions) in which the Products are sold.
 
14.1.9     Insurance.  Remedent maintains adequate policies of insurance to
provide coverage to Remedent Nevada and Remedent Belgium, their assets and their
businesses, and all such policies (a) are currently valid, outstanding and
enforceable, (b) provide adequate coverage for the business and assets of
Remedent; and (c) are sufficient for compliance with all applicable Laws; and
none of Remedent Nevada nor Remedent Belgium has received any written, or to the
Knowledge of Remedent, oral notice of cancellation, termination, non-renewal or
reduction in or refusal of coverage under any policy of insurance within the
past three (3) years or other indication that any insurance policy is no longer
in full force and effect or will not be renewed and no material dispute with any
insurance carrier exists with respect to the scope of any insurance coverage.
 
 
-15-

--------------------------------------------------------------------------------

 

14.1.10     Disclosure.  No representation, statement, or information provided
by or on behalf of either of Remedent Nevada or Remedent Belgium, which is
contained in this Agreement, any of the schedules to this Agreement or any of
the other Remedent Transaction Documents, contains or will contain any untrue
statement of a material fact or omits or will omit a material fact necessary to
make the information contained therein not misleading.
 
14.2        Representations and Warranties of Den-Mat.  As of the Effective
Date, Den-Mat represents and warrants to Remedent as follows:
 
14.2.1     Organization.  Den-Mat is a duly organized limited liability company,
validly existing and in good standing under the laws of the State of Delaware,
and has the limited liability company power and authority to conduct its
business as it is currently conducted by it and to own, operate and lease its
assets.  Den-Mat is duly licensed or qualified to do business as a foreign
limited liability company and is in good standing (to the extent such concept is
applicable to it) in each jurisdiction in which it is required to be so licensed
or qualified, except where the failure to be so qualified would not have a
material adverse effect on Den-Mat, its business or its ability to fulfill its
obligations under this Agreement.
 
14.2.2     Authorization.  Subject to obtaining Board Approval, Den-Mat has all
required power and authority to enter into this Agreement and the other
agreements, documents and instruments contemplated by this Agreement to which it
will be a party (collectively, the “Den-Mat Transaction Documents”), to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  Upon obtaining Board Approval, the execution
and delivery of this Agreement and the other Den-Mat Transaction Documents to
which Den-Mat is a party and the consummation of the transactions contemplated
hereby and thereby will have been duly authorized by the managers and members of
Den-Mat entitled to vote thereon, and no other limited liability company action
or approval by Den-Mat is necessary for the execution, delivery or performance
of this Agreement or such other Den-Mat Transaction Documents by
Den-Mat.  Subject to obtaining Board Approval, this Agreement has been, and each
of the other Den-Mat Transaction Documents to which Den-Mat is a party will be
when executed and delivered in accordance with the terms and conditions hereof,
duly executed and delivered by Den-Mat, and this Agreement is, and each of the
other Den-Mat Transaction Documents to which Den-Mat is a party will be when
executed and delivered in accordance with the terms and conditions hereof, a
valid and binding obligation of Den-Mat, enforceable against it accordance with
each of its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, relating to or limiting creditors’ rights generally and
(ii) general principles of equity (whether considered in an action in equity or
at law).
 
14.2.3     Compliance with Laws.  Den-Mat is not in violation of any applicable
Law which would reasonably be expected to have a material adverse impact on its
business, its assets or its ability to fulfill its obligations under this
Agreement.  Den-Mat has not received any written or, to the Knowledge of
Den-Mat, oral notice from any Governmental Authority to the effect that Den-Mat
is not in compliance with any applicable Law.  To the Knowledge of Den-Mat, no
investigation, review or other Proceeding by any Governmental Authority with
respect to Den-Mat in relation to any actual or alleged violation of Law is
pending or, to the Knowledge of Den-Mat, threatened, nor has Den-Mat received
any written or, to the Knowledge of Den-Mat, oral notice from any Governmental
Authority indicating an intention to conduct any such investigation, review or
other Proceeding.  None of Den-Mat, any of its assets or properties, or any of
its directors, officers or stockholders in their capacities as such, is a party
to any consent decree, Order or similar restriction that restricts the conduct
of business by Den-Mat or which would otherwise reasonably be expected to have a
material adverse impact on the ability of Den-Mat to conduct its business.
 
 
-16-

--------------------------------------------------------------------------------

 
 
14.2.4     No Conflicts; Consents.  Neither the execution and delivery of this
Agreement or the other Den-Mat Transaction Documents by Den-Mat, nor the
consummation by Den-Mat of the transactions contemplated hereby and thereby, nor
the fulfillment by Den-Mat of any of the terms and conditions hereof and thereof
will: (a) violate any applicable Law or any Order applicable to Den-Mat or any
of its assets or properties; or (b) conflict with, violate, result in a breach
of, constitute a default under or create an event that, with or without the
giving of notice or the lapse of time or both, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
result in the loss of a benefit, or require any notice under any agreement,
contract, lease, license, permit, instrument, or other arrangement to which it
is a party or by which it is bound or to which any of its assets is subject (or,
except as permitted by Section 20.4, result in the imposition of any lien upon
any of its assets).  No notice to or consent of or with any Governmental
Authority, or other Person, is required to be obtained by Den-Mat in connection
with Den-Mat’s execution and delivery of this Agreement or the performance of
its obligations hereunder, excluding notices given and consents obtained prior
to the date of this Agreement.
 
14.2.5     Litigation.  There is no Proceeding pending or, to the Knowledge of
Den-Mat, threatened in writing against Den-Mat that would reasonably be likely
to have, individually or in the aggregate, a material adverse effect on Den-Mat,
its business or its ability to fulfill its obligations under this
Agreement.  Den-Mat is not subject to any unsatisfied Order entered in any
Proceeding.
 
14.2.6     Insurance.  Den-Mat maintains adequate policies of insurance to
provide coverage to it, its assets and its business, and all such policies (a)
are currently valid, outstanding and enforceable, (b) provide adequate coverage
for the business and assets of Den-Mat and (c) are sufficient for compliance
with all applicable Laws; and Den-Mat has not received any written, or to the
Knowledge of Den-Mat, oral notice of cancellation, termination, non-renewal or
reduction in or refusal of coverage under any policy of insurance within the
past three (3) years or other indication that any insurance policy is no longer
in full force and effect or will not be renewed and no material dispute with any
insurance carrier exists with respect to the scope of any insurance coverage.
 
15.          Closing.  The closing under this Agreement (the “Closing”) will
take place at the offices of Hellring Lindeman Goldstein & Siegal LLP, located
at One Gateway Center, Newark, New Jersey 07102 on the fifth business day after
the satisfaction or waiver (by the appropriate party) of the closing conditions
set forth in Section 16, or at such other time and place mutually agreed upon by
the parties (the “Closing Date”).    
 
16. 
Closing Conditions.

 
16.1        Conditions to the Obligation of Remedent.  The obligation of
Remedent to consummate the transactions contemplated by this Agreement in
connection with the Closing shall be subject to the satisfaction by Den-Mat or
waiver by Remedent on or prior to the Closing Date of each of the following
conditions (unless waived by Remedent in writing):
 
 
-17-

--------------------------------------------------------------------------------

 
 
16.1.1     The representations and warranties of Den-Mat contained in Section
14.2 shall be true and correct in all respects (if qualified by materiality) and
shall be true and correct in all material respects (if not qualified by
materiality), as if made at and as of the Closing.
 
16.1.2     Den-Mat shall have duly performed and complied in all material
respects with all covenants and agreements contained herein required to be
performed or complied with by Den-Mat at or before the Closing.
 
16.1.3     Remedent shall have received written evidence satisfactory to
Remedent that the Development Payment and the first installment of the License
Payment provided for in Sections 6.1 and 6.2 have been paid by wire transfer.
 
16.1.4     Remedent Nevada’s Board of Director (“Board Approval”) shall have
approved the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.
 
16.1.5     The “Guaranty Period” shall have commenced pursuant to the terms of
the Distribution, License and Manufacturing Agreement between Remedent and
Den-Mat, dated August 24, 2008, as amended.
 
16.2        Conditions to the Obligation of Den-Mat.  The obligation of Den-Mat
to consummate the transactions contemplated by this Agreement in connection with
the Closing shall be subject to the satisfaction by Remedent on or prior to the
Closing Date of each of the following conditions (unless waived by Den-Mat in
writing):
 
16.2.1     The representations and warranties of Remedent contained in Section
14.1 shall be true and correct in all respects (if qualified by materiality) and
shall be true and correct in all material respects (if not qualified by
materiality), as if made at and as of the Closing.
 
16.2.2     Remedent shall have duly performed and complied in all material
respects with all covenants and agreements contained herein required to be
performed or complied with by Remedent at or before the Closing.
 
16.2.3     Den-Mat’s Board of Directors (“Board Approval”) and lenders shall
have approved the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.
 
16.2.4     Den-Mat shall have concluded its due diligence with respect to the
Products, the First-Fit Technology and the Intellectual Property and shall have
determined, in its sole and absolute discretion, that the foregoing are
satisfactory in all material respects.
 
16.2.5     Remedent shall have delivered to Den-Mat executed copies of the
following: (a) a Non-Competition Agreement duly executed by Guy De Vreese
substantially in the form attached as Exhibit C hereto (the “De Vreese
Non-Competition Agreement”), and (b) a Non-Competition Agreement duly executed
by Evelyne Jacquemyns substantially in the form attached as Exhibit D hereto
(the “Jacquemyns Non-Competition Agreement”).
 
 
-18-

--------------------------------------------------------------------------------

 
 
16.2.6     Remedent shall have delivered to Den-Mat an opinion, dated the
Closing Date, of Bullivant Houser Bailey PC substantially similar to the opinion
delivered by Remedent to Den-Mat in connection with the 2008 Agreement, but also
including an opinion that the Intellectual Property and the Products do not
infringe the rights of any third party, the form of such opinion to be
reasonably satisfactory to Den-Mat and its counsel.
 
17. 
Confidentiality.

 
17.1        Confidential Information of Den-Mat.  All Confidential Information
with respect to Den-Mat and its Affiliates that is disclosed to Remedent by
Den-Mat, its Affiliates or representatives, whether in physical or intangible
form, and all Confidential Information regarding Den-Mat of which Remedent
becomes aware in connection with its performance of services on behalf of
Den-Mat or otherwise in connection with this Agreement, shall be held as
confidential by Remedent.  Such information shall at all times remain the
property of Den-Mat and Den-Mat shall own and retain all right, title and
interest therein and thereto.  Remedent shall hold all Confidential Information
in confidence, using the same degree of care to prevent unauthorized disclosure
or access that it uses with its own confidential information of similar type,
and shall not disclose such Confidential Information to others, allow others to
access it, or use it in any way, commercially or otherwise, except in direct
furtherance of this Agreement.  Remedent may disclose Confidential Information
to its employees and its attorneys, accountants and other confidential advisors
with a need to know such Confidential Information in connection with this
Agreement; provided, however, that all such employees and advisors are bound by
obligations to maintain the confidentiality of the Confidential Information at
least as protective as those set forth in this Agreement.  Except as set forth
herein, nothing in this Agreement shall be construed as conveying any other
right or license (implied or otherwise) to Remedent in such Den-Mat Confidential
Information.
 
17.1.1     Permitted Disclosure.  If Remedent is compelled to disclose all or
any part of any Confidential Information by any Governmental Authority, it
shall, to the extent practicable and subject to applicable laws, first give
prompt written notice of such request to Den-Mat to enable Den-Mat to seek a
protective order or take other appropriate measures to prevent or modify the
disclosure, and shall, at Den-Mat’s expense, cooperate in such efforts.
 
17.1.2     Exclusions.  Confidential Information with respect to Den-Mat and its
Affiliates shall not include information if and to the extent Remedent can
demonstrate such information: (a) is or becomes known to the public other than
by disclosure by Remedent in violation of this Agreement; (b) was known to
Remedent before disclosure hereunder, without a duty of confidentiality; (c) was
independently developed by Remedent outside of this Agreement and without
reference to or use of any Confidential Information of Den-Mat; or (d) was
rightfully obtained by Remedent from a third party without a duty of
confidentiality in favor of Den-Mat.
 
 
-19-

--------------------------------------------------------------------------------

 

17.1.3     Return of Confidential Information.  Upon the termination of this
Agreement, Remedent shall promptly return to Den-Mat all Confidential
Information with respect to Den-Mat and its Affiliates and all copies,
summaries, excerpts and abstracts thereof then in its
possession.  Notwithstanding the foregoing, Remedent may keep one copy of any
document requested to be returned or destroyed in the files of its legal
department or outside counsel for record purposes only and for purposes of
ensuring compliance with the terms of this Agreement.
 
17.1.4     Injunctive Relief.  Remedent acknowledges and agrees that in the
event of any breach or threatened breach of its obligations hereunder with
respect to Confidential Information, damages will not be an adequate remedy and
Den-Mat shall be entitled to obtain injunctive relief, without having to post a
bond or other security.
 
17.2        Confidential Information of Remedent.  All Confidential Information
with respect to Remedent and its Affiliates that is disclosed to Den-Mat by
Remedent, its Affiliates or representatives, whether in physical or tangible
form, and all Confidential Information regarding Remedent of which Den-Mat
becomes aware in connection with its performance of this Agreement shall be held
as confidential by Den-Mat.  Such Confidential Information shall at all times
remain the property of Remedent and Remedent shall own and retain all right,
title and interest therein and thereto, except for the interests granted to
Den-Mat as part of the license contemplated by this Agreement.  Den-Mat shall
hold all Confidential Information in confidence, using the same degree of care
to prevent unauthorized disclosure or access that it uses with its own
confidential information of similar type, and shall not disclose such
Confidential Information to others, allow others to access it, or use it in any
way, commercially or otherwise, except in direct furtherance of this
Agreement.  Den-Mat may disclose the Remedent Confidential Information to its
employees and its attorneys, accountants, financing sources and other
confidential advisors with a need to know such Confidential Information in
connection with this Agreement or their representation of Den-Mat generally;
provided, however, that all such employees and advisors are bound by obligations
to maintain the confidentiality of such Confidential Information at least as
protective as those set forth in this Agreement.  Except as set forth herein,
nothing in this Agreement shall be construed as conveying any other right or
license (implied or otherwise) to Den-Mat in such Remedent Confidential
Information.
 
17.2.1     Permitted Disclosure.  If Den-Mat is compelled to disclose all or any
part of any Remedent Confidential Information by any Governmental Authority, it
shall, to the extent practicable and subject to applicable laws, first give
prompt written notice of such request to Remedent to enable Remedent to seek a
protective order or take other appropriate measures to prevent or modify the
disclosure, and shall, at Remedent’s expense, cooperate in such efforts.
 
17.2.2     Exclusions.  Confidential Information with respect to Remedent and
its Affiliates shall not include information if and to the extent Den-Mat can
demonstrate such information: (a) is or becomes known to the public other than
by disclosure by Den-Mat in violation of this Agreement; (b) was known to
Den-Mat before disclosure hereunder, without a duty of confidentiality; (c) was
independently developed by Den-Mat outside of this Agreement and without
reference to or use of any Confidential Information of Remedent; or (d) was
rightfully obtained by Den-Mat from a third party without a duty of
confidentiality.  Den-Mat may also use and disclose Confidential Information of
Remedent to the extent such information is otherwise permitted to be used or
disclosed by Den-Mat pursuant to other provisions of this Agreement, including
to sub-distributors and subcontractors who agree to maintain the confidentiality
thereof on terms comparable to those set forth in this Section 17.
 
 
-20-

--------------------------------------------------------------------------------

 
 
17.2.3     Return of Confidential Information.  Upon the termination of this
Agreement, Den-Mat shall promptly return to Remedent all Confidential
Information with respect to Remedent and its Affiliates and all copies,
summaries, excerpts and abstracts thereof then in its
possession.  Notwithstanding the foregoing, Den-Mat may keep one copy of any
document requested to be returned or destroyed in the files of its legal
department or outside counsel for record purposes only and for purposes of
ensuring compliance with the terms of this Agreement.
 
17.2.4     Injunctive Relief.  Den-Mat acknowledges and agrees that in the event
of any breach or threatened breach of its obligations hereunder with respect to
Confidential Information, damages will not be an adequate remedy and Remedent
shall be entitled to obtain injunctive relief, without having to post a bond or
other security.
 
18. 
Indemnification.

 
18.1        Indemnification by Den-Mat.  Den-Mat shall defend, indemnify and
hold harmless Remedent and its Affiliates and its and their respective officers,
directors, members, managers, employees, agents and representatives from and
against any and all claims, judgments, damages, liabilities, actions, demands,
costs, expenses or losses, including reasonable attorneys’ fees and costs
(collectively, “Liabilities”), to the extent resulting from, arising out of, or
in connection with, an act or omission of Den-Mat in connection with performance
of its obligations under this Agreement and the other Den-Mat Transaction
Documents, or the breach of any representation, warranty or covenant made by
Den-Mat in this Agreement or any of the other Den-Mat Transaction Documents.
 
18.2        Indemnification by Remedent.  Remedent shall defend, indemnify and
hold harmless Den-Mat and its Affiliates and its and their respective officers,
directors, members, managers, employees, agents and representatives from and
against any and all Liabilities, to the extent resulting from, arising out of,
or in connection with any act or omission by Remedent in connection with
performance of its obligations under this Agreement and the other Remedent
Transaction Documents, or the breach of any representation, warranty or covenant
made by Remedent in this Agreement or any of the other Remedent Transaction
Documents.
 
18.3        IP Indemnity.  Remedent shall indemnify Den-Mat and its Affiliates
and its and their respective officers, directors, members, managers, employees,
agents and representatives from and against any and all Liabilities, to the
extent resulting from, arising out of, or in connection with any infringement or
alleged infringement of the Products, the Intellectual Property of Remedent, or
any use or application thereof upon any Intellectual Property of any Person.  If
the manufacture, distribution, marketing, licensing, sale or use of any Product
or Intellectual Property, as contemplated by this Agreement, is enjoined as a
result of any Intellectual Property claim or judgment, then Remedent, in
addition to its other obligations under this Agreement, shall, at its option,
(i) obtain for Den-Mat, at Remedent’s expense, any license required for Den-Mat
to manufacture, market, distribute, license and sell the Products as
contemplated by this Agreement, or (ii) redesign the infringing item or items to
be non-infringing, while maintaining the original function thereof or (iii)
replace the infringing item or items with an equivalent, non-infringing item
approved by Den-Mat.
 
 
-21-

--------------------------------------------------------------------------------

 
 
18.4        Product Liability Indemnity.   Remedent shall indemnify Den-Mat and
its Affiliates and its and their respective officers, directors, members,
managers, employees, agents and representatives from and against any and all
Liabilities, to the extent resulting from, arising out of, the design, and
formulation of the Products, in each case other than those certain Liabilities
arising out of the gross negligence or willful misconduct of Den-Mat or its
Affiliates.  Den-Mat shall indemnify Remedent and its Affiliates and its and
their respective officers, directors, members, managers, employees, agents and
representatives from and against any and all Liabilities, to the extent
resulting from, arising out of, the manufacture of the Products, in each case
other than those certain Liabilities (i) arising out of the gross negligence or
willful misconduct of Remedent or its Affiliates or (ii) arising out of the
design and/or formulation of the Products.
 
18.5        Indemnification Procedures.  A Party seeking indemnification under
this Section 18 for itself or any of its Affiliates or any of its or their
respective officers, directors, members, managers, employees, agents and
representatives (collectively in this capacity, the “Indemnified Party”) shall
promptly notify the Party from whom indemnification is sought (in this capacity,
the “Indemnitor”) of any Liability in respect of which such Indemnified Party
intends to claim indemnification; provided, however, that the failure to so
notify the Indemnitor shall not affect the Indemnified Party’s rights to
indemnification hereunder except to the extent that the Indemnitor is materially
prejudiced by such failure.  With respect to any Liabilities that relate to a
third party claim, the Indemnified Party shall permit the Indemnitor to control
the defense of any such Liabilities; provided, however, if the Indemnified Party
reasonably determines that the joint representation of the Indemnified Party and
the Indemnitor by a single counsel would result in a conflict of interest
arising out of the joint representation by counsel selected by the Indemnitor of
the interests of the Indemnitor and the Indemnified Party, the Indemnitor shall
be entitled to engage separate counsel to represent the Indemnified Party (at
the Indemnitor’s sole cost and expense) and, if the Indemnitor fails to do so,
the Indemnitor shall not be entitled to assume the Indemnified Party’s defense
of such Liability.  If the Indemnitor assumes the defense of any Liability, the
Indemnitor shall consult with the Indemnified Party for the purpose of allowing
the Indemnified Party to participate in such defense, but in such case the legal
expenses of the Indemnified Party incurred as a result of such participation
shall be paid by the Indemnified Party.  With respect to any Proceeding for
which the Indemnitor has assumed the defense of an Indemnified Party, the
Indemnitor shall promptly inform the applicable Indemnified Party of all
material developments related thereto, including copying such Indemnified Party
on all pleadings, filings and other correspondence relating thereto.  If the
Indemnitor fails to assume and defend a Liability or if, after commencing or
undertaking any such defense, the Indemnitor fails to prosecute such Liability,
the Indemnified Party shall have the right to undertake the defense or
settlement thereof.  With respect to any Liabilities that relate to a third
party claim, the Indemnified Party shall have the right to settle such
Liabilities, provided the Indemnified Party consents in writing to such
settlement, which consent shall not be unreasonably withheld.
 
18.6        Products Liability Insurance.  During the term of this Agreement and
for a period of three (3) years thereafter, Remedent and Den-Mat shall maintain
in full force and effect products liability insurance providing coverage for
sales of the Products in the Territory issued by a reputable insurance company,
on a per occurrence form, with minimum limits of no less than Two Million (US
$2,000,000) Dollars per year  and naming the other Party as an additional
insured.  From time to time, at a Party’s request, the other Party shall provide
to the requesting Party a copy of the insurance policy required by this Section
18.6 then in effect.
 
 
-22-

--------------------------------------------------------------------------------

 
 
19. 
Force Majeure Events.

 
19.1        No Liability.  No Party shall be liable for its failure to perform
its obligations under this Agreement to the extent that such performance is made
impracticable due to any occurrence beyond its reasonable control, including,
without limitation: acts of God; fires; floods; wars; sabotage; labor disputes
or shortages; governmental laws, ordinances, rules, regulations, standards or
decrees, whether valid or invalid (including, but not limited to, those related
to priorities, requisitions and allocations); inability to obtain raw material,
equipment or transportation; and any other similar occurrences (any such
occurrence, a “Force Majeure Event”). The Parties acknowledge and agree that
this Section 19 will not be applicable to any payment obligations of either
party.  During a Force Majeure Event that results in Den-Mat being unable to
obtain an adequate supply of Products, the amount of the applicable minimum
royalty payment in each Contract Period required to maintain Den-Mat’s
Exclusivity will be reduced pro rata based on the number of days in such Force
Majeure Event divided by the number of days in such Contract Period, and the
Contract Period in which such Force Majeure Event occurs will not be extended.
 
19.2        Notification.  If a Party fails to perform its obligations under
this Agreement as a result of a Force Majeure Event, such Party shall
immediately give written notice to the other Parties of such Force Majeure
Event, which notice shall include a summary of the occurrence, a reasonably
detailed description of the impact on such Party and, if available, a
non-binding estimate of how long such Force Majeure Event will prevent such
Party from fulfilling its obligations under this Agreement. The affected Party
shall use all reasonable efforts to remedy such occurrence or failure to comply
with its obligations under this Agreement with all reasonable dispatch.  Subject
to Section 19.1 and 19.3 to the extent required by any Force Majeure Event, the
performance by each Party of its obligations under this Agreement shall be
suspended during the continuance of such Force Majeure Event (but for no longer
period), and the time periods for the performance by a Party of its obligations,
or the exercise of its rights, under this Agreement shall be extended for a
period of time equal to the duration of such Force Majeure Event and this
Agreement shall otherwise remain unaffected.  Notwithstanding the foregoing, if
at any time during the term of this Agreement a Force Majeure Event is remedied
or such compliance is achieved, such Party shall promptly notify the other
Parties and any such suspension shall end.
 
19.3        Termination.  If a Force Majeure Event prevents Den-Mat, on the one
hand, or Remedent, on the other hand, from fulfilling its obligations under this
Agreement for a period of sixty (60) days or more, the performing Party shall
have the right at any time thereafter during the term of this Agreement to
terminate this Agreement without liability to the other Party effective
immediately upon notice of termination to the other Party.  The right set forth
in this Section 19.3 shall be in addition to, and shall not be exclusive of or
prejudicial to, any other rights, powers or remedies the performing Party may
have under this Agreement, at law, in equity or otherwise on account of the
non-performance (or threatened or anticipated non-performance) by the other
Party of any of its obligations under this Agreement.  The exercise of such
right by the performing Party shall not under any circumstance be deemed to
constitute or operate as a waiver of the performing Party’s right to require the
other Party to fully perform, or a release of the other Party from, its
obligations under this Agreement.
 
 
-23-

--------------------------------------------------------------------------------

 
 
20. 
Miscellaneous.

 
20.1        Expenses.  Except as otherwise specifically provided for in this
Agreement, each Party shall bear its expenses, costs and fees (including
attorneys’, auditors’ and financing fees, if any) incurred in connection with
the transactions contemplated hereby, including the preparation, execution and
delivery of this Agreement and compliance herewith.
 
20.2        Further Actions.  Subject to the terms and conditions of this
Agreement, each Party shall execute and deliver such certificates and other
documents and take such actions as may reasonably be requested by any other
Party in order to effect the transactions contemplated by this Agreement.
 
20.3        Notices.  All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if: (a) delivered
personally; (b) mailed, using certified or registered mail with postage prepaid;
or (c) sent by next-day or overnight mail or delivery using an internationally
recognized overnight courier service, as follows:
 
To Remedent Nevada or
Remedent Belgium:
Remedent, Inc. or Remedent, N.V.
Xavier De Cocklaan
42,9831
Deurle, Belgium
Attn: Guy De Vreese
   
with a copy (which shall not
constitute notice) sent to:
Bullivant Houser Bailey PC
1415 L Street, Suite 1000
Sacramento, California  95814
Attn:  Scott E. Bartel



To Den-Mat:
Den-Mat Holdings, LLC
2727 Skyway Drive
Santa Maria, California 93455
Attn:  Chief Executive Officer
   
with a copy (which shall not
constitute notice) sent to:
Hellring Lindeman Goldstein & Siegal LLP
One Gateway Center, 8th Floor
Newark, New Jersey 07102
Attn: Joel D. Siegal, Esq.

 
 
-24-

--------------------------------------------------------------------------------

 
 
or, in each case, at such other address as may be specified in writing to the
other Parties in accordance with this Section 20.3.
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received: (a) if by personal delivery, on the day of such
delivery; (b) if by certified or registered mail, on the third (3rd) Business
Day after the mailing thereof; or (c) if by next-day or overnight mail or
delivery, on the day delivered.
 
20.4        Binding Effect; Joint and Several Liability; Assignment.  This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.  Remedent Nevada and Remedent
Belgium shall be jointly and severally liable for all of Remedent’s obligations,
and for the performance by Remedent of all covenants, conditions and agreements
to be performed by Remedent, under this Agreement.  Except for assignments
acknowledging Den-Mat’s rights under this Agreement as provided for in Section
9.1.2, Remedent shall not assign this Agreement either in whole or in part
without the prior written consent of Den-Mat, provided, however, that Remedent
shall have the right to assign this Agreement either in whole or in part to
Affiliates of Remedent, to any successor to all or substantially all of
Remedent’s business and in connection with a collateral assignment to lenders,
provided that, in each instance, the assignee shall have acknowledged in writing
the existence of this Agreement and Den-Mat’s rights hereunder.  Den-Mat shall
not assign this Agreement either in whole or in part without the prior written
consent of Remedent; provided, however, that Den-Mat shall have the right to
assign this Agreement either in whole or in part to Affiliates of Den-Mat, to
any successor to all or substantially all of Den-Mat’s business and in
connection with a collateral assignment to lenders.  Any attempted assignment or
delegation in violation of this Section 20.4 will be void.  Except as expressly
set forth in Section 17, nothing in this Agreement, expressed or implied, is
intended or shall be construed to confer upon any Person, other than the Parties
and the successors and assigns permitted by this Section 20.4, any right, remedy
or claim under or by reason of this Agreement.
 
20.5        Amendment; Waiver.  No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party or Parties against whom enforcement of
the amendment, modification, discharge or waiver is sought; provided, however,
that if Den-Mat is the Party against whom enforcement of any amendment,
modification, discharge or waiver is sought, such amendment, modification,
discharge or waiver will only  be valid and binding if duly approved by the
board of managers of Den-Mat.  Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the Party or Parties granting such waiver in any other
respect or at any other time.  The waiver by any of the Parties of a breach of
or a default under any of the provisions of this Agreement or a failure to or
delay in exercising any right or privilege hereunder, shall not be construed as
a waiver of any other breach or default of a similar nature, or as a waiver of
any of such provisions, rights or privileges hereunder.  The rights and remedies
herein provided are cumulative and none is exclusive of any other, or of any
rights or remedies that any Party may otherwise have at law or in equity.
 
 
-25-

--------------------------------------------------------------------------------

 

20.6        Entire Agreement.  This Agreement (including the Exhibits and
Schedules referred to herein or delivered hereunder) and the agreements
expressly contemplated to be executed and delivered by the Parties pursuant to
this Agreement constitute the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all contemporaneous oral agreements
and all prior oral and written quotations, communications, agreements,
understandings of the Parties and written or oral representations of any Party
with respect to the subject matter of this Agreement.  Nothing contained herein
shall be construed to replace or supersede the 2008 Agreement, which shall
remain in full force and effect.
 
20.7        Severability.  If any provision of this Agreement shall be held or
declared to be invalid or unenforceable, such invalid or unenforceable provision
shall not affect any other provision of this Agreement, and the remainder of
this Agreement, and each Party’s obligations hereunder, shall continue in full
force and effect as though such provision had not been contained in this
Agreement and, if permitted under applicable rules of instruction and
interpretation, such provision shall be reformed to the extent necessary to
render such provision valid and enforceable and to reflect the intent of the
Parties to the maximum extent possible under applicable law.
 
20.8        Headings.  The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
20.9        Counterparts.  This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, regardless of whether all of the
Parties have executed the same counterpart.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
20.10      Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
RULE THAT WOULD CAUSE THE APPLICATION OR THE LAWS OF ANY JURISDICTION OTHER THAN
THE INTERNAL LAWS OF THE STATE OF NEW YORK TO THE RIGHTS AND DUTIES OF THE
PARTIES.
 
20.11      Consent to Jurisdiction.
 
20.11.1        EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTIES AND ASSETS, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS IN THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
THEREFROM (COLLECTIVELY, THE “NEW YORK COURTS”), IN ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING THERETO, AND EACH OF THE
PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH PROCEEDING SHALL BE HEARD AND DETERMINED IN THE NEW YORK COURTS.  EACH OF
THE PARTIES AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.
 
 
-26-

--------------------------------------------------------------------------------

 
 
20.11.2        EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY
OF THE NEW  YORK COURTS.  EACH OF THE PARTIES IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH PROCEEDING IN ANY OF THE NEW YORK COURTS.
 
20.12      Waiver of Punitive and Other Damages and Jury Trial.
 
20.12.1        THE PARTIES TO THIS AGREEMENT EXPRESSLY WAIVE AND FORGO ANY RIGHT
TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES IN ANY ARBITRATION, LAWSUIT,
LITIGATION OR PROCEEDING ARISING OUT OF OR RESULTING FROM ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
20.12.2        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
20.12.3        EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
EITHER OF THE FOREGOING WAIVERS, (b) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (c) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (d) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.12.3.
 
20.13      No Waiver; Remedies.  No Party shall by any act (except by written
instrument pursuant to Section 20.5), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any default in or breach of any of the terms and conditions of this
Agreement.  No failure to exercise, nor any delay in exercising on the part of
any Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
 
-27-

--------------------------------------------------------------------------------

 
 
20.14      No Limitation on Competitive Activities.  Nothing in this Agreement
shall, or shall be construed to, limit in any way Den-Mat’s right and ability to
manufacture, market, distribute, license and sell any other products or services
in the Territory, regardless of whether such other products or services compete
with the Products; provided, however, that, during the term of this Agreement,
Den-Mat shall not sell any products that are competitive with the First
Fit-Crown Products (as such term is used in clause (i) of the definition
contained in Schedule 1) and which utilize technology substantially similar to
the First-Fit Technology.
 
20.15      No Partnership or Joint Venture.  Nothing in this Agreement shall be
construed as (a) giving any Party any rights as a partner in or owner of the
business of the other Parties, (b) entitling a Party to control in any manner
the conduct of the other Parties’ business, or (c) making any Party a joint
venturer, joint employer, principal, agent, or employee of the other
Parties.  Except as expressly set forth in this Agreement or in any of the
agreement or instruments contemplated hereby, no Party shall have, nor shall it
represent itself as having, the power to make any contracts or commitments in
the name of or binding upon any of the other Parties.
 
20.16      Jointly Drafted; Review by Counsel.  The Parties have participated in
the negotiation and drafting of this Agreement and have had the opportunity to
review the Agreement with counsel of their choosing.  In the event an ambiguity
or question of intent or interpretation arises, no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement.
 
20.17      Specific Performance.  Each of the Parties acknowledges and agrees
that, in the event of any breach of this Agreement, the non-breaching Party
would be irreparably and immediately harmed and could not be made whole by
monetary damages.  It is accordingly agreed that the Parties (a) shall be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to compel specific performance of this Agreement; and (b) shall
waive, in any action for specific performance, the defense of the adequacy of a
remedy at law.
 
20.18      Interpretation.  The language used in this Agreement shall be deemed
to be the language chosen by the Parties to express their mutual intent and no
rule of strict construction shall be applied against any Party.  Unless
otherwise expressly specified in this Agreement: (a) the words “hereof”,
“hereby” and “hereunder,” and correlative words, refer to this Agreement as a
whole and not any particular provision; (b) the words “include”, “includes” and
“including”, and correlative words, are deemed to be followed by the phrase
“without limitation”; (c) the word “or” is not exclusive and is deemed to have
the meaning “and/or”; (d) words using the singular or plural number shall also
include the plural or singular number, respectively; (e) the masculine, feminine
or neuter form of a word includes the other forms of such word and the singular
form of a word includes the plural form of such word; (f) references to a Person
shall include the permitted successors and assigns thereof; (g) references made
in this Agreement to an Article, Section, Schedule or Exhibit mean an Article or
Section of, or a Schedule or Exhibit to, this Agreement; and (h) all consents
and approvals are in the sole discretion of the Party requested to give such
consent or approval, unless otherwise expressly provided.
 
 
-28-

--------------------------------------------------------------------------------

 
 
20.19      Mitigation.  Each Party shall take commercially reasonable efforts to
mitigate its damages in the event of a breach of this Agreement by the other
Party.
 
[remainder of page intentionally left blank; signature page follows]

 
-29-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Remedent Nevada, Remedent Belgium and Den-Mat, by their
respective authorized representatives set forth below, have signed this
Agreement as of the Effective Date.
 
REMEDENT, INC.
“Remedent Nevada”
 
REMEDENT, N.V.
“Remedent Belgium”
         
By:
   
By
 
Name:
   
Name:
 
Title:
   
Title:
 

 
DEN-MAT HOLDINGS, LLC
“Den-Mat”
   
By:
 
Name:
 
Title:
 

 
 
-30-

--------------------------------------------------------------------------------

 

Schedule 1
 
Definitions
 
(a)           “Affiliate” shall mean, with respect to an entity, any Person
that, directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, that entity.
 
(b)           “Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which commercial banks in New York are authorized or required
by law to remain closed.
 
(c)            “Confidential Information” of any Person shall mean all
confidential or proprietary information of such Person, including financial
statements, customer and supplier lists, reports, marketing studies, and
business plans and forecasts, whether written, oral, or in electronic or other
form and whether prepared by such Person, its Affiliates or its representatives.
 
(d)           “Contract Period” shall mean the following periods: (a) the first
eighteen (18) months beginning on the first day of the month following the month
in which the Closing occurs, provided that if Den-Mat is not Fully Operational
within sixty (60) days after the Closing Date, the first Contract Period shall
be extended by one day for each day after said 60th day until Den-Mat becomes
Fully Operational; (b) the subsequent twelve (12) months; and (c) each
subsequent twelve (12) month period thereafter, in each case during which the
Agreement is in effect.
 
(e)            “Control” (including with correlative meanings, the terms
“Controlling,” “Controlled by” and “under common Control with”) shall mean the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of an entity, whether through the ownership of
voting securities, by trust, management agreement, contract or otherwise;
provided, however, that beneficial ownership of more than fifty percent (50%) or
more of the voting power of an entity shall be deemed to be Control.
 
(f)           “First-Fit Technology”  shall mean the Intellectual Property,
software, proprietary information and associated technology developed by
Remedent as of the date of this Agreement for the creation of crowns and bridges
without use of temporary crowns or bridges and utilizing a digital technology
similar to the Lumi-Tray technology licensed by Remedent to Den-Mat as of the
date of this Agreement for the creation and sale of veneers, and any extensions
or improvements of such Intellectual Property, software, proprietary information
and technology developed by Remedent during the term of this Agreement.
 
(g)           “Fully Operational” shall mean such time as (i) all software and
hardware necessary to produce the First Fit Products shall have been tested and
installed at Den-Mat’s facility in Santa Maria, California or such other
manufacturing facility as shall be designated by Den-Mat, (ii) such
manufacturing facility shall be fully prepared for production of the First Fit
Products, and (iii) training of Den-Mat key staff shall have been completed.
 
 

--------------------------------------------------------------------------------

 

(h)           “Governmental Authority” shall mean any: (a) federal, state,
regional, county, city, municipal or local government, whether foreign or
domestic; (b) governmental or quasi-governmental authority of any nature,
including any regulatory or administrative agency, commission, department,
board, bureau, court, tribunal, arbitrator, arbitral body, agency, branch,
official entity or other administrative or regulatory body obtaining authority
from any of the foregoing, including courts and any supra-national organization,
state, county, city or other political subdivision; or (c) other Person
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.
 
(i)           “Intellectual Property” shall mean a patent, patent application,
industrial design, invention, design, trade secret, idea, work, methodology,
technology, innovation, creation, concept, moral right, development drawing,
research, analysis, know-how, experiment, copyright, trade name, trademark,
service mark, data, formula, method, procedure, process, system or technique and
any registration, application, right or other grant analogous thereto with
respect to any of the foregoing.
 
(j)           “Knowledge of Den-Mat” shall mean the actual knowledge of any of
the executive officers of Den-Mat.
 
(k)           “Knowledge of Remedent” shall mean the actual knowledge of any of
the executive officers of either Remedent Nevada or Remedent Belgium.
 
(l)           “Law” shall mean any treaty, code, statute, law, rule, regulation,
convention, ordinance, Order, legally binding regulatory policy statement or
similar legally binding guidance, binding directive or decree of any kind of any
Governmental Authority, as well as any common law.
 
(m)           “First Fit-Crown Products” shall mean (i) crowns, bridges and
other dental products manufactured using the First-Fit Technology and (ii) any
re-order of a crown, bridge or prep guide (mouth piece) even if it is
manufactured without use of the First-Fit Technology, provided that such
re-order occurs within thirty (30) days of, and directly relates to the same
tooth or teeth in the same patient as, the original sale of a dental product
which was manufactured using the First-Fit Technology and further provided that
a new impression was not required in connection with such re-order as a result
of the failure of the dental product provided in the original sales.
 
(n)           “Net Revenues” shall mean all revenues received by Den-Mat from
sales of the Products (but not including any royalties Den-Mat receives from its
sub-licensees with respect to their sale of Products), net of any returns and
allowances, freight, sales taxes, rebates and customary trade discounts.
 
(o)           “Order” means any judgment, writ, decree, directive, decision,
injunction, ruling, award or order (including any consent decree or cease and
desist order) of any kind.
 
(p)            “Party” shall mean any of Remedent, Inc., Remedent, N.V. or
Den-Mat Holdings, LLC, individually, and “Parties” shall mean all of such
Persons collectively.
 
(q)           “Permit” shall mean any permit, license, authorization,
registration, franchise, approval, certificate, variance, waiver or other
authorization, approval, consent, clearance or similar right issued, granted or
obtained by or from any Governmental Authority.
 
 

--------------------------------------------------------------------------------

 
 
(r)           “Person” shall mean any natural person, firm, partnership,
association, corporation, company, trust, business trust, governmental entity or
other entity.
 
(s)           “Proceeding” shall mean any action, suit, arbitration, mediation,
litigation, hearing, investigation, inquiry or other proceeding of any kind.
 
(t)           “Product” shall mean, collectively, the First Fit-Crown Products
and any improvements, line extensions and/or related products.
 
(u)           “Sell-Off Period” shall mean a period of ninety (90) days after
the date of expiration or termination of this Agreement.
 
(v)           “Territory” means the United States, Canada and Mexico, and their
respective territories and possessions.
 
* * * *
[Index of Defined Terms follows]
 

--------------------------------------------------------------------------------


 
Index of Defined Terms


Defined Term
Reference
   
Agreement
Preamble
Board Approval
16.1.4
Closing
15
Closing Date
15
Den-Mat
Preamble
Den-Mat’s Exclusivity
7.1.1
Den-Mat Transaction Documents
14.2.2
Designated Mark
2.1.1
Development Payment
6.1
Effective Date
Preamble
Filing Party
3.5.2
Force Majeure Event
19.1
Indemnified Party
18.5
Indemnitor
18.5
Liabilities
18.1
License Payment
6.1
New York Courts
20.11.1
Notice of Intent to File
3.5.2
Remedent
Preamble
Remedent Bankruptcy
13.2.2
Remedent Belgium
Preamble
Remedent Nevada
Preamble
Remedent Transaction Documents
14.1.2
Remedent Policy
18.6
Royalty Rate
6.3
Subdistributor Agreement
2.1.2
Taxes
12.2.1

 
 

--------------------------------------------------------------------------------

 
